

EXHIBIT 10.23
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into as of this 25th day
of August, 2006 by and between MB Financial, Inc. (the “Corporation”) and
Richard M. Rieser, Jr. (the “Executive”).


WHEREAS, the Executive is the President and Chief Executive Officer of First Oak
Brook Bancshares, Inc. (“FOBB”) and its subsidiary, Oak Brook Bank, and is a
party to a written transitional employment agreement and other agreements with
FOBB referred to herein;


WHEREAS, effective as of the date set forth above, FOBB has merged (the
“Merger”) with and into a wholly-owned subsidiary of the Corporation and Oak
Brook Bank has or in the future, will merge into MB Financial Bank, National
Association (the “Bank”) as contemplated by that certain Agreement and Plan of
Merger, dated as of May 1, 2006 by and among the Corporation, such subsidiary
and FOBB;


WHEREAS, the Corporation has determined it to be in its best interests to secure
the continued employment of Executive and to enter into this Agreement in
replacement of the transitional employment agreement; and


WHEREAS, the Executive desires to be so employed; and


WHEREAS, the Board of Directors of the Corporation (the “Board of Directors”)
has approved and authorized the execution of this Agreement with the Executive.


NOW THEREFORE, in consideration of the foregoing and of the respective covenants
and agreements of the parties herein, it is AGREED as follows:


1. Definitions.


(a) The term “Date of Termination” means the date upon which the Executive's
employment with the Corporation ceases, as specified in a notice of termination
pursuant to Section 9 hereof,


(b) The term “Involuntary Termination” means the termination of the employment
of the Executive (i) by the Corporation without his express written consent; or
(ii) by the Executive by reason of a material diminution of or interference with
his duties, responsibilities or benefits, or other material breach of this
Agreement, including (without limitation) any of the following actions unless
consented to in writing by the Executive: (1) a requirement that the Executive
be based at any place other than any of the following: the principal office
location of FOBB (as of the date immediately prior to the Merger), the principal
office location of the Corporation (defined to mean the principal office
location of the Corporation’s Chief Executive Officer (“CEO”)), provided the
principal office location is located within a fifteen mile radius of the
Rosemont office location as of the date hereof, in downtown Chicago, or within
fifteen miles of the Executive’s home in the Chicago area, except for reasonable
travel on Corporation or Bank business; (2) a material demotion of the
Executive; (3) failure of the Corporation to pay or provide the compensation,
benefits, or vacation and leave contemplated by Sections 4, 5, 6 or 19 hereof,
respectively, or the failure of the Corporation to provide indemnification and
insurance coverage contemplated by Section 11 hereof; (4) a material permanent
increase in the required hours of work or the workload of the Executive; or (5)
the failure of the Board of Directors (or board of directors of any successor of
the Corporation including its ultimate parent company) to elect the Executive as
Vice Chairman, Executive Vice President ,and Chief Marketing and Legal
Strategist of the Corporation (or any successor of the Corporation including its
ultimate parent company) or any action by the Board of Directors (or a board of
directors of a successor of the Corporation including its ultimate parent
company) removing him from such office; or (6) the failure of the Board or
stockholders of the Corporation or Bank to elect Executive as a director of the
Corporation and Bank, or any action by the Board or stockholders removing him
from such position. The term “Involuntary Termination” does not include
Termination for Cause, termination of employment due to death or termination
pursuant to Section 7(g) of this Agreement, or suspension or temporary or
permanent prohibition from participation in the conduct of the Bank's affairs
under Section 8 of the Federal Deposit Insurance Act.


(c) The terms “Termination for Cause” and “Terminated For Cause” mean
termination of the employment of the Executive with the Corporation and the Bank
because of the Executive's willful misconduct, breach of a fiduciary duty
involving personal profit, repeated failure to perform stated duties (after
written notice and reasonable opportunity to cure), willful violation of any
law, rule, or regulation relating to the performance of Executive’s duties or
which reflects adversely upon the reputation of the Corporation or the Bank
(other than traffic violations or similar offenses) or final cease-and-desist
order issued by a federal banking regulator, or (except as provided below) a
material breach of any provision of this Agreement (after written notice and
reasonable opportunity to cure). No act or failure to act by the Executive shall
be considered willful unless the Executive acted or failed to act in bad faith
and without a reasonable belief that his action or failure to act was in the
best interest of the Corporation or the Bank. The Executive shall not be deemed
to have been Terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board of Directors the Executive
has engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail.


45

--------------------------------------------------------------------------------


(d) The term “Voluntary Termination” shall mean termination of employment by the
Executive voluntarily as set forth in Section 7(d) of this Agreement.


(e) The terms “Transitional Employment Agreement,” “Supplemental Pension Benefit
Agreement,” “Agreement Regarding Post-Employment Restrictive Covenants,” “Senior
Executive Life Insurance Plan,” “Executive Deferred Compensation Plan,” and
“FOBB Stock Options” refer to agreements with and plans maintained by FOBB with
respect to which Executive is a party or a participant, in each case as in
effect on the day immediately prior to the Merger, and, with respect to periods
on and after the Merger, as such may be modified in accordance with the Merger
Agreement or as provided herein.


2. Term. The term of this Agreement shall be a period of five years commencing
on the Effective Date (the “Term”) subject to earlier termination as provided
herein.


3. Employment; Directorships. The Executive is employed as the Vice Chairman,
Executive Vice President and Chief Marketing and Legal Strategist of the
Corporation. As such, the Executive shall be a member of the Corporation’s
senior leadership team and reporting to the CEO, with the responsibilities and
authority of a senior executive assigned to him from time to time by the CEO
with respect to Corporation-wide strategic planning, legal, retail banking and
marketing, investor relations, wealth management and lending activities. The
Executive shall also render services to any subsidiary or subsidiaries of the
Corporation as requested by the Corporation from time to time consistent with
his executive position and experience and with the terms of this Agreement. The
Corporation shall provide Executive with an office and administrative support
commensurate with its other senior executives. The Executive shall devote his
best efforts and reasonable time and attention to the business and affairs of
the Corporation and its subsidiaries to the extent necessary to discharge his
responsibilities hereunder. The Executive may (a) serve on charitable boards or
committees at the Executive’s discretion without consent of the Board of
Directors and, in addition, on such corporate boards as are approved in a
resolution adopted by a majority of the Board of Directors, and (b) manage
personal investments, so long as such activities do not interfere materially
with performance of his responsibilities hereunder. The Executive shall also be
elected as a director of the Corporation and the Bank.


4. Compensation.


(a) Base Compensation. During the Term, the Executive shall be entitled the
following compensation:


(i) Salary. The Corporation agrees to pay the Executive during the term of this
Agreement a base salary (the “Corporation Salary”) the annualized amount of
which shall be $650,000, which amount shall increase by $50,000 on each of the
first four anniversaries of the Effective Date, whereupon such increased amount
shall be the “Corporation Salary.” The Corporation Salary shall be paid no less
frequently than monthly and shall be subject to customary tax withholding. If
and to the extent that the Bank and/or any other entities directly or indirectly
controlled by the Corporation (the “Consolidated Subsidiaries”) pay salary or
other amounts or provide benefits to the Executive that the Corporation is
obligated to pay or to provide to the Executive under this Agreement, the
Corporation’s obligations to the Executive shall be reduced accordingly.


46

--------------------------------------------------------------------------------


(ii) Restricted Stock. On the Effective Date and each anniversary thereof during
the Term (a total of 5 annual awards), the Corporation shall grant to Executive
a restricted stock award under its 1997 Omnibus Stock Incentive Plan (the
“Omnibus Plan”) (each an “RS Award”). The number of shares to be awarded shall
be equal to $200,000 divided by the fair market value of a share of Corporation
common stock on the date of grant as determined under the Omnibus Plan. The
restricted stock will vest as of the later of the last day of the five-year
Term, or three years (or such shorter period as may be permitted under the Plan
at the time of grant) after the date of grant, subject to full vesting in the
event of the Executive’s death, disability or Retirement (as defined under the
Plan) or, as provided in Section 7(a), Involuntary Termination. In the event the
Omnibus Plan shall be amended to enable the Corporation to grant restricted
stock units (“RSUs”), then RSUs, payable following the Executive’s termination
of employment in compliance with Code Section 409A, shall be substituted for the
RS Awards required to be made under this Section 4(a)(ii).


(b) Annual Incentive Bonus. During calendar years 2007 and 2008, on or before
March 31st of each such year, the Board of Directors shall establish performance
targets relating, for 2007, to reasonable progress toward post-Merger transition
goals and for 2008, to satisfactory conclusion of post-Merger integration
activities based upon which the Executive will be entitled to earn an annual
cash incentive bonus (the “Annual Cash Bonus”) for each such calendar year equal
to $300,000. The Board of Directors may, in its sole discretion, include the
Executive in performance based program during future calendar year periods, with
any such bonus awarded being included in the definition of “Annual Cash Bonus”.
The Annual Cash Bonus earned by the Executive for a calendar year shall be paid
within two and one-half months after the expiration of such calendar year;
provided, however, in the event the payment of the Annual Cash Bonus (or any
portion thereof) when added to the other compensation (which is taken into
account under Section 162(m) of the Internal Revenue Code of 1986, as amended,
(the “Code”)) that is expected to be paid to the Executive in the same calendar
year would, in the reasonable opinion of the Board of Directors, result in a
limitation on compensation deductibility under Section 162(m) of the Code, then
in that event, the Annual Cash Bonus (or affected portion thereof) shall be
deferred in an amount necessary to assure full deductibility of compensation
paid to the Executive for purposes of Section 162(m) of the Code, with the
deferred amount being paid, together with interest from the date of deferral to
the date of payment at the average interest-bearing cost of funds of the Bank
(the deferred amount plus interest shall be deemed the “Deferred Payment”), as
soon as practicable after termination of Executive’s employment (subject to any
delay which may be required to comply with Code Section 409A) subject to
limitation on deductibility under Section 162(m) of the Code.


(c) Additional Equity-Based Compensation. Commencing in calendar year 2007, the
Executive shall be eligible to be considered for an award of stock options or
other equity-based compensation under the Omnibus Plan and any successor or
substitute for such plan (the “Stock Option Plan”) by the Committee (as defined
in the Stock Option Plan) at such time as awards are granted to other senior
executives of the Corporation. Each option and other equity-based award granted
pursuant to the provisions of this Section 4(c) shall have such term and be
subject to a vesting schedule as the Committee determines, provided: (i) such
option to the extent outstanding and unexercisable shall become fully
exercisable upon the death or disability of the Executive, (ii) such option to
the extent outstanding and unexercisable shall become fully exercisable upon a
Change in Control (as defined in the applicable Stock Option Plan) if the
unexercisable portion of the option would otherwise terminate or cease to be
enforceable, in whole or in part, by reason of such Change in Control and shall
remain exercisable for at least one year thereafter but not beyond the
expiration of the option term, and (iii) the option shall expire, terminate, and
be forfeited upon a Termination for Cause or a termination pursuant to Section
7(g) below.


(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in performing services
under this Agreement in accordance with the policies and procedures applicable
to the executive officers of the Corporation and the Bank, provided that the
Executive accounts for such expenses as required under such policies and
procedures.


5. Benefits.


(a) Participation in Benefit Plans. While the Executive is employed by the
Corporation, the Executive shall be entitled to participate to the same extent
as executive officers of the Corporation and the Bank generally, in all plans,
programs and practices of the Corporation and the Bank relating to pension,
retirement, thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage, travel and accident insurance,
education, retirement or employee benefits (excluding bonus and long term
incentive plans) or combination thereof, to the extent he is not then covered by
a similar continuing plan of FOBB or a similar plan or program pursuant to
Section 5(b) below.


47

--------------------------------------------------------------------------------


(b) Fringe Benefits. While the Executive is employed by the Corporation, the
Executive shall be eligible to participate in, and receive benefits under, any
other fringe benefit plans, programs and practices or perquisites which are or
may become generally available to the Corporation's or the Bank's executive
officers, including but not limited to, supplemental medical or life insurance
plans, company cars, club dues, physical examinations, financial planning and
tax preparation services, provided that nothing in this sentence shall require
the Corporation to duplicate similar benefits provided to Executive pursuant to
the remainder of this Section 5(b). In addition, while the Executive is
employed, the Corporation agrees to provide or pay for (i) the Executive's
membership dues and related business expenses in The Standard Club, (ii) use of
an executive luxury automobile (including reimbursement of expenses relating
thereto), which shall be replaced with a new vehicle at least every 3 years,
(iii) continuation of the Supplemental Pension Benefit Agreement (as
contemplated by Section 19 hereof), (iv) benefits under the Senior Executive
Life Insurance Plan, (v) employer contributions under the Executive Deferred
Compensation Plan, (vi) Exec-U-Care or similar executive health benefits
coverage (“Executive Medical Coverage”), and (vii) home security system, travel
club dues, periodicals, financial planning assistance, and other fringe benefits
and perquisites, such benefits described in clauses (i) through (vii) to be
provided on a basis consistent with that provided by FOBB to Executive prior the
Effective Date,.


(c) Post-Employment Health Benefit. Pursuant to the Transitional Employment
Agreement, the Executive has earned and shall be entitled to receive,
post-employment continuing health benefit coverage from the Corporation or its
successor in interest (the “Post-Employment Health Benefit”) upon any
termination of employment of the Executive, as follows: (i) the Corporation (or
its successor in interest) shall pay for or provide Executive Medical Coverage
(or if the Executive or spouse may elect, medicare supplement or other health or
care-related insurance coverage) for the life of the Executive and his spouse,
which shall be at the Corporation’s (or its successor’s) sole cost; and (ii) the
Corporation (or its successor) shall, at the election of the Executive and, if
Executive predeceases her, Executive’s spouse, group medical and dental
continuation coverage under COBRA (or, use reasonable best efforts to provide
comparable coverage to the extent such continuation is not permitted under
applicable law), during the remainder of his and her lifetime at the sole cost
of the Executive and spouse, as applicable, subject to termination only for
failure to timely pay the appropriate premiums. The Corporation’s obligations
and the coverages provided under this Section 5(c) shall be subject to the
following conditions and limitations: (x) the coverage under clause (i) and
clause (ii) shall be secondary to any employer-sponsored group coverage or
Medicare or other government-sponsored or mandated program under which the
Executive or spouse may then be covered and (y) the Corporation’s obligations
under clause (i) shall cease after the aggregate amount expended by the
Corporation equals the Coverage Limit as defined below. The “Coverage Limit”
shall equal $300,000 upon the Executive’s termination of employment and the
unused balance of such amount at the end of each calendar year, commencing the
full calendar year next following employment termination, shall be increased by
5%.
 
    6. Vacations; Leave. The Executive shall be entitled (i) to annual vacation
equal to six weeks of vacation at full pay and, commencing after the second
anniversary of the Effective Date, ten weeks of vacation pay at one-half of the
then effective Corporation Salary; (ii) to take during calendar year 2008, four
weeks of sabbatical leave at full pay accrued by Executive while employed by
FOBB prior to the Merger, and (iii) to voluntary leaves of absence, with or
without pay, from time to time at such times and upon such conditions as the
Board of Directors may determine in its discretion.
    
    7. Termination of Employment
         
(a) Involuntary Termination. If the Executive experiences an Involuntary
Termination prior to the end of the Term, such termination of employment shall
be subject to the Corporation's obligations under this Section 7(a). If such
Involuntary Termination occurs, the Corporation shall, as agreed upon liquidated
damages, continue to pay or provide to Executive or Executive’s beneficiary for
the compensation and benefits described in Sections 4 and 5(b) (ii) (but
excluding reimbursement of related costs including but not limited to insurance,
maintenance, repairs, gasoline and operating expenses which shall be paid by the
Executive and the Executive shall cause MBFI and/or MB Bank to be a named and
covered insured party under the automobile insurance policy), (iii), (iv) and
(v) for the remainder of the Term as if such Involuntary Termination had not
occurred, provided the Executive’s Annual Cash Bonus during calendar year 2007
and 2008 shall be at the $300,000 level and the Executive’s Annual Cash Bonus
shall be zero thereafter, all unvested restricted stock theretofore granted as
RS Awards described in Section 4(a)(ii) shall vest in full and the value of the
RS Awards described in Section 4(a)(ii) not theretofore made to the Executive
shall be paid in cash on each anniversary of the Effective Date. In addition to
the foregoing, in connection with an Involuntary Termination, the Executive
shall be entitled to receive (A) any accrued Corporation Salary through the Date
of Termination within 30 days after the Date of Termination, (B) any unpaid
Annual Cash Bonus earned by the Executive for the preceding calendar year within
the time period set forth in Section 4(b) hereof, (C) reimbursement of any
expenses incurred through the Date of Termination in accordance with Section
4(d), (D) all unpaid Deferred Payments and RSUs and (E) all vested benefits and
amounts under any plan, program or arrangement, including those referred to in
Section 4, 5 or 19 the payment and other rights with respect to which shall be
governed by the terms thereof (collectively, the “Accrued Compensation”) as well
as the Post-Employment Health Benefit. If the Executive should die after amounts
become payable under this Section 7(a), such amounts shall thereafter be paid to
the Executive’s estate until satisfied in full.


48

--------------------------------------------------------------------------------


(c) Termination for Cause. In the event of Termination for Cause, the
Corporation shall have no further obligation to the Executive under this
Agreement after the Date of Termination except for the Accrued Compensation and
neither the Executive nor his spouse shall be entitled to the Post-Employment
Health Benefit..


(d) Voluntary Termination. The Executive may terminate his employment
voluntarily at any time by a notice pursuant to Section 9 of this Agreement. In
the event that the Executive voluntarily terminates his employment other than by
reason of any of the actions that constitute Involuntary Termination (“Voluntary
Termination”), the Corporation shall only be obligated to the Executive for the
amount of the Accrued Compensation and to provide the Post-Employment Health
Benefit, and the Corporation shall have no further obligation to the Executive
under this Agreement.


(e) Death. In the event of the death of Executive during the term of this
Agreement and prior to any termination of employment, the Corporation shall pay
to the Executive's estate the Accrued Compensation and shall provide to the
Executive’s surviving spouse or, in the event she does not survive him, his
beneficiaries the compensation described under Section 4 for a period of 18
months following the date of death, and in the case his spouse survives him, she
shall also receive the Post-Employment Health Benefit.


(f) Disability. If the Executive becomes entitled to benefits under the terms of
the then--current disability plan, if any, of the Corporation or the Bank (a
“Disability Plan”), he shall be entitled to receive such group and other
disability benefits, if any, as are then provided by the Corporation or the Bank
for executive officers. In the event of such disability, this Agreement shall
not be suspended, except that the Corporation's obligation to pay the
Corporation Salary to the Executive shall be reduced in accordance with the
amount of disability income benefits received by the Executive, if any, pursuant
to this Section 7(f) such that, on an after-tax basis, the Executive shall
realize from the sum of disability income benefits and Corporation Salary the
same amount as he would realize on an after-tax basis from the Corporation
Salary if the Corporation’s obligation to pay salary were not reduced pursuant
to this Section 7(f). The Corporation may terminate the employment of the
Executive at any time after the expiration of one year following such disability
if such disability is then continuing, which termination shall be an Involuntary
Termination, but any compensation to be paid to the Executive following such
termination shall be reduced by disability income benefits received by the
Executive.


(g) Regulatory Action. Notwithstanding any other provisions of this Agreement,
if the Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S. C. § 1818(e)(4) and (g)(1),
all obligations of the Corporation under this Agreement shall terminate as of
the effective date of the order, except for the obligation of the Corporation to
pay the Accrued Compensation.


(h) No Other Obligation to Mitigate Damages. The Executive shall not be
obligated to mitigate amounts payable or arrangements made under the provisions
of this Section 7 and the obtaining of other employment shall in no event effect
any reduction of the Corporation’s obligations under this Section 7.


8. Tax Gross Up Agreement. Contemporaneously with entering into this Agreement,
the Corporation and Executive shall enter into a Tax Gross-Up Agreement
substantially in the form filed by the Corporation on Form 8-K in November 2004
relating solely to a change in control of the Corporation, provided that the Tax
Gross-Up Agreement shall provide that it shall be unrestricted if the Executive
incurs an Involuntary Termination under this Agreement prior to the second
anniversary of the Effective Date. An “Involuntary Termination” under this
Agreement shall not be deemed a “Voluntary Termination” under the Tax Gross-Up
Agreement.


49

--------------------------------------------------------------------------------


9. Notice of Termination. Subject to the provisions of Section 1(c) hereof, in
the event that the Corporation or the Bank, or both, desire to terminate the
employment of the Executive during the term of this Agreement, the Corporation
or the Bank, or both, shall deliver to the Executive a written notice of
termination, stating whether such termination constitutes Termination for Cause,
Involuntary Termination, or termination for disability, setting forth in
reasonable detail the facts and circumstances that are the basis for the
termination, and specifying the date upon which employment shall terminate,
which date shall be at least 30 days after the date upon which the notice is
delivered, except in the case of Termination for Cause. In the event that the
Executive determines in good faith that he has experienced an Involuntary
Termination of his employment, he shall send a written notice to the Corporation
stating the circumstances that constitute such Involuntary Termination and the
date upon which his employment shall have ceased due to such Involuntary
Termination. In the event that the Executive desires to effect a Voluntary
Termination, he shall deliver a written notice to the Corporation, stating the
date upon which employment shall terminate, which date shall be at least 90 days
after the date upon which the notice is delivered, unless the parties agree to a
date sooner.


10. Attorneys' Fees. The Corporation shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as a result of (i) the Executive's contesting or disputing any
termination of employment, or (ii) the Executive's seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Corporation (or any successor) or the Consolidated
Subsidiaries under which the Executive is or may be entitled to receive
benefits; provided that the Corporation's obligation to pay such fees and
expenses is subject to the Executive's prevailing with respect to the matters in
dispute in any proceeding initiated by the Executive or the Executive's having
been determined to have acted reasonably and in good faith with respect to any
proceeding initiated by the Corporation or the Consolidated Subsidiaries.


11. Indemnification. During Executive’s term of employment with the Corporation
and thereafter, the Corporation shall indemnify and hold Executive harmless to
the maximum extent now or hereafter permitted under the Articles of
Incorporation and By-Laws of the Corporation. In the event that legal action is
instituted or threatened against the Executive during or after the term of his
employment with, or membership on the Board of Directors of, the Corporation,
the Bank or any affiliate the Corporation, in connection with such employment or
membership, the Corporation will advance to the Executive the costs and expenses
incurred by Executive in the defense of such action (including reasonable
attorneys, expert and other professional࿖ fees) to the maximum extent permitted
by law without prejudice to or waiver by the Corporation of its rights and
remedies against the Executive. In the event that there is a final judgment
entered against the Executive in any such litigation which, in accordance with
its Articles of Incorporation and By-Laws, is not subject to indemnification,
then the Executive shall reimburse the Corporation for all such costs and
expenses paid or incurred by it in the Executive’s defense of such litigation
(the “Reimbursement Amount”). The Reimbursement Amount shall be paid by the
Executive within 30 days after rendition of the final judgment and a
determination by the Board of Directors that such costs and expenses are not
subject to indemnification. The parties shall cooperate in the defense of any
asserted claim, demand or liability against the Executive or the Corporation or
any of the Consolidated Subsidiaries. The term “final judgment” as used herein
shall be defined to mean the decision of a court of competent jurisdiction, and
in the event of an appeal, then the decision of the appellate court, after
petition for rehearing has been denied, or the time for filing the same (or the
filing of further appeal) has expired. The rights to indemnification under this
Section 11 shall be in addition to any rights which Executive may now or
hereafter have under any insurance contract maintained by the Corporation or any
of its other affiliates or any other agreement between Executive and the
Corporation or any of its affiliates or under the Merger Agreement. Anything in
this Agreement to the contrary notwithstanding, Executive’s indemnification
rights under this Section 11, the Articles of Incorporation and By-Laws of the
Corporation and applicable law, shall survive the termination of Executive’s
employment with the Corporation and his membership on the Board of Directors of
the Corporation, the Bank and any affiliate of the Corporation.
 
12. No Assignments
 
(a) This Agreement is personal to each of the parties hereto, and neither may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that this
Agreement shall be binding upon and inure to the benefit of any successor of the
Corporation and the Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) by an assumption
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
succession had taken place. Failure of the Corporation to obtain such an
assumption agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and shall entitle the Executive to compensation and
benefits from the Corporation in the same amount and on the same terms as
provided in Section 7(a). For purposes of implementing the provisions of this
Section 12, the date on which any such succession becomes effective shall be
deemed the Date of Termination.


50

--------------------------------------------------------------------------------


(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


13. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or five days after the
date that sent by certified mail, return receipt requested, postage prepaid, to
the Corporation at its home office, to the attention of the Board of Directors
with a copy to the Secretary of the Corporation, or, if to the Executive, to
such home or other address as the Executive has most recently provided in
writing to the Corporation.


14. Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties.


15. Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provisions shall not affect the
validity or enforceability of the other provisions hereof.


17. Governing Law. This Agreement shall be governed by the laws of the State of
Illinois.


18. Successors to Code Sections. All provisions of this Agreement referring to
sections of the U.S.C. (United State Code) or to the Code shall be deemed to
refer to successor code sections in the event of renumbering of code sections.


19. Effect on Other Agreements.


(a) Transitional Employment Agreement. As of the Effective Date hereof, the
Transitional Employment Agreement shall terminate and be of no further force or
effect. In consideration of such cancellation, to the extent such cancellation
payment is not paid by FOBB prior to the Merger, the Corporation shall pay to
the Executive a lump sum cash payment of $3,000,000, provided that such amount
shall be subject to reduction to the extent necessary to avoid imposition of
excise tax thereon under Code Section 4999.


(b) Supplemental Pension Benefit Agreement. The Corporation shall honor and
assume the obligations of FOBB under the Supplemental Pension Benefit Agreement,
provided that for purposes thereof:


(i) The Executive’s Credited Years of Service shall be 20 and the accrual
fraction shall be 100%;


(ii) The highest nominal rate of Corporation Salary paid during the term of this
Agreement (including any continuation period under Section 7) shall be the Final
Base Salary;


(iii) in the event of termination of employment prior to January 1, 2015, the
Supplemental Pension Benefit thereunder shall commence on the later of the first
day of the calendar year following or six months following the Executive’s
termination of employment, which termination for this purpose shall not be
deemed to occur until the earlier of the Executive’s voluntary resignation or
termination for Cause, death or expiration of the five-year Term in the case of
an Involuntary Termination,


51

--------------------------------------------------------------------------------


(iv) The actuarial equivalent benefit payable on such Early Commencement Date
shall be determined on the basis of the mortality table and interest rate
described in Section 417(e)(3)(A)(ii) of the Internal Revenue Code (or any
successor provision thereto), and


(v) The actuarial present value of the benefit to be provided upon the Early
Commencement Date shall not exceed the actuarial present value as of the Early
Commencement Date of the benefit to be provided to the Executive if benefits
commenced on January 1, 2015 utilizing the mortality table and interest rate set
forth in subpart (iv) above.


(c) Agreement Regarding Post-Employment Restrictive Covenants. The Corporation
shall assume and honor the Agreement Regarding Post-Employment Restrictive
Covenants, which agreement shall continue in full force and effect with the
Corporation being substituted for FOBB thereunder.


(d) FOBB Stock Options. The Corporation shall assume and honor the Executive’s
FOBB Stock Options, as converted in accordance with the Merger Agreement.


20. Code Section 409A.


(a)  General. It is intended that the Agreement shall comply with the provisions
of Code Section 409A and the Treasury regulations relating thereto so as not to
subject Executive to the payment of additional taxes and interest under Code
Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Code Section 409A would result in the Executive being subject to payment
of additional income taxes or interest under Code Section 409A, the parties
agree to amend the Agreement to maintain to the maximum extent practicable the
original intent of the Agreement while avoiding the application of such taxes or
interest under Code Section 409A.


(b) Payments. Notwithstanding any provision in the Agreement to the contrary, as
needed to comply with Code Section 409A(a)(2)(B)(i), payments due under Section
7 shall be subject to a six (6) month delay such that amounts otherwise payable
during the six (6) month period following the Executive’s separation from
service shall be accumulated and paid in a lump-sum catch-up payment as of the
first day of the seventh-month following separation from service (or, if
earlier, the date of death of the Executive).


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


Attest:
         
MB FINANCIAL, INC.





___________________________   ______________________________________
Secretary
             
 
 

           By:  __________________________________

           Its:  __________________________________

                                
Witness:     EXECUTIVE:


___________________________  _____________________________________    
           Richard M. Rieser, Jr.
 
52

--------------------------------------------------------------------------------

